Title: To John Adams from John Trumbull, 2 November 1798
From: Trumbull, John
To: Adams, John



Sir
New Haven 2d Novemr 1798

There being a probability that Your Excellency will soon have occasion to nominate a Collector for the Port of New Haven in this State, in the room of Mr Austin, the present holder, I take the Liberty of naming to you Mr Nathan Beers of this City, as a Man well calculated to fill that Office when vacant.—He was an Officer in the American Army during the War—& conducted himself well—He is a Man of Property—correct in Business, & of great probity & Integrity.—And I have good reason to believe, that a better Man for this appointment cannot be found in this Town,
With high Respect & Regard—I am / Sir Your Excellency’s / Most Obedt & huml Servt
Jona Trumbull